DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 	on 9/15/2021 in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2021 has been entered.
Response to Amendment
This action is in response to Applicant’s amendments filed on 9/15/2021 from which Claims 1, 4, 8, 11, and 14-23 are pending, where Claims 16-18 are withdrawn, and Claims 2-3, 5-7, 9-10 and 12-13 are cancelled so that Claims 1, 4, 8, 11, 14-15 and 19-23 are under consideration of which Claims 14, 20-21 and 23 were amended.     

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are withdrawn by the amendments and remarks of 9/15/2021. 
Claim Rejections - 35 USC § 112
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 8 recites “. . . wherein said at least one monohydroxyl-functional tertiary amine comprises . . .” which is unclear and indefinite because Claim 20 from which Claim 8 depends recites “at least one monohydroxyl-functional tertiary amine selected from compounds according to Formula (I).  Therefore is said at least one monohydroxyl-functional tertiary amine of Claim 8 a version of Formula (I) or some other formula?  

Claim Rejections - 35 USC § 103
Claims 1, 4, 11 and 21-22 are rejected under 35 U.S.C. 103 as obvious over U.S. 20080138615, Kolberg et al (hereinafter “Kolberg”) in view of U.S. 2010/0062200, Domes et al (hereinafter “Domes”) further in view of U.S. 2013/0302637, Matsuda et al. (hereinafter “Matsuda”) and further in view U.S. 4,517,028, Lindert (hereinafter “Lindert”).  
Regarding Claims 1, 4, 11 and 21-22, Kolberg discloses in the title, abstract, ¶s 0008, 0130-0031, 0120, 0162 – 0163 and table 1 and at claim 24 a process for coating a metallic surface for better corrosion protection (See ¶s 0009, 0011-0017 and 0119) with an aqueous composition containing at least one compound selected from silane, (Claim 24).  
Kolberg divulges at ¶ 0130 that at least one organic compound d) selected from monomers, oligomers, polymers, copolymers and block copolymers, especially at least one compound based on acrylic, epoxide and/or urethane, and at least one organic compound having at least one silyl group can also be used here in addition or as an alternative.  It is preferred in some embodiments to use such organic compounds having a content or a higher content of OH groups, amine groups, carboxylate groups, isocyanate groups and/or isocyanurate groups, where preferably, the composition has a content of at least one organic compound d), selected from monomers, oligomers, polymers, copolymers and block copolymers, with especially at least one compound based on acrylic {reading on Claim 21}, epoxide and/or urethane ranging from 0.01 to 200 g/l, calculated as added solids, like silylated epoxy polymer C of E22, E23 and E28.  The position of the Office is that the at least one organic compound is as an oligomer and the at least one organic compound having at least one silyl group which can also be such organic compound in addition or as an alternative would include as the organic compound the previously recited organic compounds based on acrylic, epoxide and/or urethane then which have at least one silyl group as an oligomer or polymer where the latter is illustrated in the example of silylated epoxy polymer C.  
From Id such organic compounds can help to homogenize the formation of the coating. These compounds can contribute to the formation of a more compact, denser, 
Examples E22, E23 and E28 disclose an aqueous composition with a pH of 4 containing an amino-functional trialkoxysilane (silane A) like γ-aminopropyltriethoxysilane, ¶ [0095] γ-aminopropyltrimethoxysilane (See ¶s 0094-0095) {i.e. molecular weight of 221.37 for the former and 179.29 for the latter (for (i) in Claim 1 and for claim 4)}, where alkyl is the alkyl R and trialkoxy is the residue Y having alkyl and hydroxyl groups, H2TiF6, and H2ZrF6 and a silylated epoxy polymer C (see ¶ 0163 and Table 1 on page 11 and 12).  
Kolberg discloses at ¶s 0008, 0031 and 0120-0121 that the aqueous composition has a content of silane/silanol/siloxane/polysiloxane a) ranging from 0.005 to 80 g/l, calculated on the basis of the corresponding silanols, and the aqueous composition has a content of compounds b), selected from titanium, zirconium, compounds, ranging from 0.01 to 50 g/l, calculated as the sum of the corresponding metals.  The at least one Claim 11} affords an exceptional increase in quality of the coating. It can be advantageous in many cases here to have at least one MeF4 complex and at least one MeF6 complex present in the composition simultaneously, especially a TiF6 complex and a ZrF4 complex.  It can be advantageous here to adjust these proportions of complex fluorides in the concentrate and transfer them to the bath in this way.  Surprisingly, the individual complex fluorides do not adversely affect one another when combined, but exhibit an unexpected positive reinforcing effect.  These additions based on complex fluoride obviously act in a similar or identical manner.  Surprisingly, if a combination of complex fluorides based on titanium and zirconium is used rather than a complex fluoride based only on titanium or only on zirconium, the results obtained are always noticeably better than in the case of only one of these additions.  A complex fluoride based on titanium or zirconium probably deposits on the surface as oxide and/or hydroxide.  Such ranges from 80/.01 to .005/50 = 8000:1 to .0001:1 with the titanium and zirconium starting at 0.01 g/l and the silicon in the silane/silanol/siloxane /polysiloxane up to 80 g/l overlaps the range of the pending Claim for ratio of Si to Zr and Ti.  The overlap occurs as indicated by these ranges and from the examples E22, E23 and E28 of Table 1 for specific compounds for determining the molar ratio rather than the g/l.  Assuming that the silylated epoxy polymer C comprises the same molar amount of silicon per mass unit as the organofunctional prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  
Kolberg does not expressly disclose: 1) that the silane functional oligomer of polyurethane or polyacrylate or polyether has a Mw of 400 to 4,000 g/mol.; 2) that the silane functional oligomer of polyurethane or polyacrylate or polyether is water soluble; 3) that the silane-functional polyacrylate oligomer is a reaction product of (meth)acrylate, vinyl-functional silane and 2-(diethylamino)ethyl methacrylate as a tertiary amine acrylate or the inclusion of a tetraalkoxysilane; or 4) that the silane functionality is at the end or terminal portion of the silane-functional oligomer.     
Domes directed as is Kolberg to aqueous coating for metallic surfaces as disclosed by Domes in the abstract and at ¶s 0013-0023, 0034, 0044-0056, 0077, 0091, 0096 and 0169 coating a metallic surface such as zinc-containing metallic surfaces or steel (see ¶ 0077) as for pretreating a metallic surface prior to a further coating or for treating a metallic surface with an aqueous composition containing:  a) as the main component, an organic film former consisting of at least one synthetic resin, 70 to 100 wt. % of the content of synthetic resin(s) in the organic film former comprising at least one water-soluble or/and water-dispersible synthetic resin in the form of polymers, copolymers, block copolymers or/and graft copolymers based on synthetic resins selected from the group consisting of polycarbonate, polyurethane, ionomer, poly(meth)acrylate, polyester, polyether or/and polystyrene, at least one long-chain alcohol as film-forming aid for the organic film former, a crosslinker, a lubricant, and a substance based on silane, silanol or/and siloxane or/and at least one inorganic compound in particle form and optionally at least one organic corrosion inhibitor, at least one organic solvent or/and at least one additive.  
From ¶ 0034 the organic film former preferably includes a content of synthetic resin in the form of at least one polymer, copolymer, block copolymer or/and graft copolymer based on poly(meth)acrylate {reading on Claims 21-22}, where it is particularly preferable for polyacrylic acid or/and polymethacrylic acid in polymer form to be added to the aqueous composition wherein the organic film former are synthetic resins based on copolymers having 2, 3, 4 or/and 5 different constituents (each constituent within the meaning of this application represents a  Claim 22} or/and at least one copolymer/block copolymer/graft copolymer containing poly(meth)acrylate in addition can have a small content of monomers or/and oligomers, a small content of at least one compound based on amine or/and a small content of ester(s) or/and salt(s) of at least one of the copolymeric organic compounds.  Also an addition of at least one silane, silanol or/and siloxane markedly improves the corrosion protection, the paint adhesion to subsequent coatings or/and the chemical resistance.  During coating, heating, drying or/and crosslinking, the content of silane, silanol or/and siloxane can turn into silanol/siloxane/polysiloxane or/and into silylated organic polymer/copolymer/block copolymer/graft copolymer.  A combination of at least two or at least three compounds based on silane, silanol or/and siloxane can be of interest in particular in embodiments where a specific combination of properties is to be established or/and where the hydrolysis or/and stability conditions of corresponding solutions/dispersions are to be optimised.  At least one silane, silanol or/and siloxane is preferably added in the not previously hydrolysed, in the partially hydrolysed, in the largely or/and in the completely hydrolysed state.  The at least one silane, silanol or/and siloxane is preferably added as one of the last components or as the last component of the aqueous composition already containing synthetic resin(s) and most or all of the other components, as a result of which the reaction between synthetic resin and silane, Claims 21-22} or/and at least one corresponding silanol or/and siloxane.  From ¶ 0169, in many embodiments an aqueous composition with an organic film former having a substantial content of polycarbonate and polyurethane together with a content of silane/silanol/siloxane and with an in particular inorganic crosslinker resulted in an unexpected and exceptionally high resistance to darkening in Al-containing coatings.  
From ¶ 0056 the molecular weight of the synthetic resins can be in the range of at least 1000 u, (i.e. unified atomic mass unit or Dalton (symbols: Da or u with 1 Da = 1 g/mol).  This range overlaps that of pending Claim 1 of 400 to less than 4,000 g/mol, and in accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  
One of ordinary skill in the art would have considered it obvious in accordance with MPEP §2141 III Rationale G at the time of the effective filing date of the pending application to have from Kolberg an anti-corrosive composition with acrylic oligomers with at least one organic compound having at least one silyl group and having hexafluorotitanic acid and/or hexafluorozirconic acid, as afore-described, where from Domes the silyl group acrylic oligomer of Kolberg is or has water soluble silylated organic poly(meth)acrylate polymer/copolymer/block copolymer/graft copolymer including an amine containing monomer or oligomer, where the poly(meth)acrylate has a molecular 
Although Kolberg as modified with Domes discloses the aqueous composition with the water soluble silylated organic poly(meth)acrylate polymer/copolymer/block copolymer/graft copolymer including an amine containing monomer or oligomer where a specific combination of properties is to be established or/and that the hydrolysis or/and stability conditions of corresponding solutions/dispersions are to be optimized, Kolberg as modified does not expressly disclose: 1) that the silane functionality is at the end or terminal portion of the silane-functional oligomer; 2) that water soluble silylated organic poly(meth)acrylate polymer/copolymer/block copolymer/graft copolymer with the silane including an amine containing monomer or oligomer has the amine containing monomer of a tertiary amine acrylate or 2-(diethylamino)ethyl methacrylate; or 3) that the aqueous composition includes a tetraalkoxysilane.   
Matsuda is directed as is Kolberg to coating steel surfaces or sheets as disclosed by Matsuda in the abstract and at ¶s 0002, 0034, 0044, 0046-0047, 0074-0086, 0091-0095, 0104-0105, 0108 and 0171-0172, a surface treatment liquid contains liquid A with a resin emulsion that contains a cationic urethane resin emulsion and/or a nonionic acrylic resin emulsion, a tetraalkoxysilane, such as tetramethoxysilane, tetraethoxysilane, and tetrapropoxysilane {reading on silane of formula (II) of pending claims} at least one silane coupling agent (c) that contains at least one reactive functional group selected from active hydrogen-containing amino group, an epoxy group, a mercapto group, and a methacryloxy group, a chelating agent (d), a vanadic acid compound (e), a titanium compound (f), and water in a specific ratio.  The surface treatment liquid has a pH of 3 to 6.  
The surface treatment liquid A is applied to a surface of a zinc-based metal coated steel sheet and dried by heating to form a first layer.  Next, a surface treatment liquid B containing an organic resin is applied to a surface of the first layer and dried by heating to form a second layer.  From ¶ 0044 the type of nonionic acrylic resin emulsion (a-2) for liquid A is not particularly limited. Examples of the nonionic acrylic resin emulsion (a-2) that may be used include acrylic resins emulsified with nonionic emulsifiers, for example, aqueous emulsions each prepared by emulsion polymerization of a vinyl monomer, such as acrylic acid, methacrylic acid, acrylic ester, methacrylic ester, and styrene, in water in the presence of a nonionic surfactant (emulsifier) having a structure of polyethylene oxide or polypropylene oxide.  

From ¶ 0084 examples of the acrylic resin of liquid B as for the second layer include polyacrylic acid and copolymers thereof, polyacrylate and copolymers thereof, polymethacrylic acid and copolymers thereof, polymethacrylate and copolymers thereof.  From ¶ 0092 a water-dispersible resin having self-crosslinking properties, for example, containing alkoxysilane groups may be used.  In this case, it is possible to use interparticle cross-linking by means of the formation of silanol groups by the hydrolysis of alkoxysilane and a dehydration condensation reaction of the silanol groups between resin particles during the drying of the resin by heating.  From ¶s 0104- 0105 the acrylic copolymer resin has a polymerizable unsaturated monomer component Claims 21-22}, decyl (meth)acrylate, and lauryl (meth)acrylate; C1 to C4 alkyl ether compounds of acrylic acid, methacrylic acid, styrene, vinyltoluene, acrylamide, acrylonitrile, N-methylol(meth)acrylamide; and N,N -diethylaminoethyl methacrylate (reading on Claims 21-22}.  Given that the acrylic resin for the first layer is not particularly limited and interacts with tetraalkoxysilane to have a three-dimensional cross-linked structure so the monomers of the acrylic resin for the second layer that can self- crosslink with alkoxysilane groups could be used in the first layer for the same purpose of forming a three-dimensional cross-linked structure in the first layer, therefore, the N,N -diethylaminoethyl methacrylate could be used in the acrylic resin of the first layer with (meth)acrylate and silane.    
From ¶s 0074, 0077-0078, 0086, 0091-0095 and 0171-0172 the surface treatment liquid (B) contains an organic resin (g) as a main component.  Any organic resins may be used as an organic resin (g). Examples thereof include, but are not limited to, epoxy resins, modified epoxy resins, urethane resins, alkyd resins, acrylic resins, ethylene resins (polyolefin resins), polyester resins, polybutadiene resins, amino resins, phenolic resins, fluorocarbon resins, and silicon resins.  An example of the acrylic silicon resin is a resin which contains an acrylic copolymer, serving as a main component, having a hydrolyzable 
Given that the acrylic resin for the first layer is not particularly limited so the monomers of the acrylic resin for the second layer having the same purpose of crosslinking with alkoxysilane groups could be used including acrylic monomers with N,N -diethylaminoethyl methacrylate, additionally an acrylic silicon resin as a resin which contains an acrylic copolymer, serving as a main component, having a hydrolyzable alkoxysilyl group in its side chain or at its end, can be used in the first layer with a curing agent.  This is particularly the case given that alkoxysilane present in the first layer of the surface treatment bonds with a second layer.  
From ¶ 0002 an environmentally friendly, surface-treated zinc-based metal coated steel sheet is provided for use in, for example, automobiles, household electric appliances, and building materials, the zinc-based metal coated steel sheet being subjected to surface treatment to form a surface treatment film free from a pollution control substance, such as hexavalent chromium.  In particular the zinc-based metal coated steel sheet has excellent electromagnetic wave shielding properties and corrosion resistance and suitably used for, for example, electric and electronic equipment, which is required to prevent electromagnetic interference (EMI).    
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a 
One of ordinary skill in the art would have considered it obvious in accordance with MPEP §2141 III Rationale G at the time of the effective filing date of the pending application to have from Kolberg as modified an anti-corrosive composition with acrylic oligomers with at least one organic compound having at least one silyl group and having hexafluorotitanic acid and/or 
Kolberg as modified discloses a Ti or Zr compound as hexafluorotitanic acid or hexafluorozirconic acid or hexafluorozirconium acid in Table 1, however Kolberg as modified does not expressly disclose range of amounts of hexafluorotitanic acid or hexafluorozirconic acid from 0.2 to 2 wt %.
Lindert discloses in the abstract and at col 5, lines3-59, a metal surface treated with a solution comprising an effective amount of a soluble or dispersible treatment compound selected from the group consisting of a polymer having the following general formula, acid salts thereof, and mixtures thereof: 
    PNG
    media_image1.png
    134
    123
    media_image1.png
    Greyscale
where: R1 through R3 are hydrogen or an alkyl group having from 1 to about 5 carbon atoms; each Y is hydrogen, Z, CR4 R5 OR6, CH2 Cl, or an alkyl or aryl group having from 1 to 18 carbon atoms; Z is 
    PNG
    media_image2.png
    66
    80
    media_image2.png
    Greyscale
 R4 through R10 are hydrogen, or an alkyl, aryl, hydroxy-alkyl, amino-alkyl, mercapto-alkyl or phospho-alkyl moiety, said R4 through R10 being of carbon chain lengths up to a length at which the compound is not soluble or dispersible; and n is from 2 up to a number at which the polymer is not soluble or dispersible.  Preferably, the solution is an aqueous solution and "Z" moieties are present in sufficient amount that the compound is water soluble or water dispersible.  Metal 
One of ordinary skill in the art would have considered it obvious in accordance with MPEP §2141 III Rationale G at the time of the effective filing date of the pending application to have from Kolberg as modified an anti-corrosive composition with acrylic oligomers with at least one organic compound 
Claims 8, 14-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kolberg in view of Domes further in view of Matsuda and further in view of Lindert and further in view of U.S, 2006/0183845, Harada et al (hereinafter “Harada”) evidenced by CAS Registry Number: 108-01-0, Scifinder ACS (2022) hereinafter “RN 108-01-0”.  
Regarding Claims 8, 14-15, and 19-20, Kolberg in view of Domes further in view of Matsuda and further in view of Lindert as applied to Claim 1, however Kolberg as modified does not expressly disclose silyl urethane polymer from tertiary amines.     
Harada is directed to as is Kolberg as modified to a water-based silylated urethane composition for coating metal as disclosed in the abstract and at ¶ 0168.  The water-based silylated urethane composition is used as a water-based adhesive and water-based coating agents (see ¶ 0146) that has high safety, develops satisfactory tackiness in a short time and has excellent initial bond strength.  The water-based silylated urethane composition contains following Components (A), (B) and (C): (A) a urethane prepolymer containing an anionic group and a tertiary amino group and having a terminal alkoxysilyl group, the urethane prepolymer (A) being a reaction product of an anionic-group-free polyol Claim 20}, an anionic-group-containing polyol compound (A2), a compound (A3) containing a tertiary amino group and an isocyanate-reactive group, a polyisocyanate compound (A4) {reading on diisocyanate a) See ¶s 0059-0066} of pending Claim 20}, an alkoxysilane compound (A5) containing an isocyanate-reactive group, like an amino groups (See ¶s 0068-0077) {reading on c) of pending Claim 20} and an amine-based chain extender (A6); (B) a basic compound; and (C) water.  From ¶s 0012-0016, the anionic-group-containing polyol compound (A2) preferably has carboxyl group as the anionic group and is preferably a dimethylolalkanoic acid {reading on d) polyol of pending Claim 20}.  From ¶s 0014, 0043-0051 the compound (A3) containing a tertiary amino group and an isocyanate-reactive group is preferably a tertiary amine compound containing plural isocyanate-reactive groups and is more preferably an N,N-bis(hydroxy-organic group)-N-alkylamine.  The tertiary amine compound containing one hydroxyl-group-containing organic group which has hydroxyl group as the isocyanate-reactive groups is the tertiary amine compound (A3-1) containing one isocyanate-reactive-group-containing organic group like N-(hydroxy-organic group)-N,N-dialkylamines including N-hydroxyalkyl-N,N-dialkylamines such as N-hydroxymethyl-N,N-dimethylamine, N-(2-hydroxyethyl)-N,N-dimethylamine, the latter evidenced by RN 108-01-0 having a formula of 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
meeting formula (I) of pending Claim 20 and claim 8.  From ¶s are polyhydric alcohols, polyether polyols, polyester polyols, polycarbonate polyols, polyolefin 
For Claims 14-15 Applicants are reminded for wording “obtained through a process . . . “ that "product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps." See MPEP 2113.  Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
One of ordinary skill in the art would have considered it obvious in accordance with MPEP §2141 III Rationale G at the time of the effective filing date of the pending application to have from Kolberg as modified an anti-corrosive composition having along with the trialkoxysilane and silyl polymer, like silyl polyurethane acrylic oligomers or acrylic oligomer and a tetraalkoxysilane, where from the silyl polyurethane acrylic oligomers with at least one organic .  
Claim 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kolberg in view of Domes further in view of Matsuda and further in view of U.S. 2011/0190420, Nagelsdiek et al. (hereinafter “Nagelsdiek”) further in view of U.S. 2013/0158159, Matsuda et al. (hereinafter “Matsuda”)  
Regarding Claims 23 Kolberg in view of Domes further in view of Matsuda is applied as to Claim 1 which is hereby incorporated herein, however Kolberg as modified does not expressly disclose that the silane-functional polyether oligomer is a reaction product of epoxy resin, amino organosilane and a multifunctional organic compound.      
Nagelsdiek is directed as is Kolberg to corrosion protective coatings as disclosed in the abstract and at ¶s 0003, 0005, 0008-0112, 0135-0139, 0155-1-]- where W1 is an aliphatic radical having from 1 to 15 carbon atoms, and the polyethers preferably have a molecular weight of from 100 to 10,000 g/mol.  Particularly preferred oligomeric or polymeric compounds are polyethylene oxides, polypropylene oxides, polyethers of ethylene oxide-propylene oxide and also poly(E-caprolactone) esters or poly(tetrahydrofurans).  The above mentioned oligomeric or polymeric compounds having modified end groups are preferably polydisperse, i.e. they do not have a uniform chain length, and are also used in polydisperse form for reaction with the silane compounds mentioned.  As binder component II of the curable polymer mixtures preference is given to using a curable system comprising at least one polymer having at least two epoxide end groups together with at least one hardener and optionally at least one additional co-crosslinking component.  The epoxy resin has a low molecular weight for a low viscosity (See ¶ 0005).  The polymer is at least partially curable by reaction of its epoxide groups with the amino groups of at least one of the coupling additives I a)-d) and/or the epoxide groups of the coupling additive Ie).  From Claim 15, Nagelsdiek divulges that for the addition product of Ia) the curable polymer mixture has (meth)acrylic double bonds reacted with the aminosilane and the rest of these double bonds have been reacted with at least one polyamine.  Given the afore-described reactions of the aminosilane and the polyether and the epoxy group containing epoxy resin and the multifunctional organic compound having at least 2 functional groups like the Claim 23.  Also the molecular weight range from 100 to 10,000 g/mol overlaps that of pending Claim 1 from which claim 23 depends and in accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  
One of ordinary skill in the art would have considered it obvious in accordance with MPEP §2141 III Rationale G at the time of the effective filing date of the pending application to have from Kolberg as modified an anti-corrosive composition having along with the trialkoxysilane and silyl polymer, like silyl polyurethane acrylic oligomers, acrylic oligomer, silylated epoxy with or polyetherpolyol, and a tetraalkoxysilane, as afore-described for Claim 1, where from Nagelsdiek the silyl group epoxy oligomer or polyetherpolyol of Kolberg as modified includes silylated epoxy or polyether from reaction with aminosilane with a molecular weight from 100 to 10,000 g/mol motivated to have a coating for corrosion protection as for the composition of Claim 23.  Furthermore the combination has a reasonable expectation of success because the silyl epoxy or polyether of Nagelsdiek provides corrosion protection for a coating which is similar to Kolberg providing corrosion resistance thereby further increasing or maximizing the corrosion protection.  
Response to Arguments
Applicant’s amendments and arguments filed 9/15/2021 has been carefully considered but are not persuasive regarding the prior rejections under 35 U.S.C. 103 
Applicants argue against the rejection under 35 U.S.C. 103 based on Kolberg in view of Domes further in view of Matsuda and further in view of Lindert mainly that Kolberg does not disclose a silyl group acrylic polymer or oligomer nor a terminally positioned silyl group for an acrylic polymer or oligomer. 
In response Applicants have not addressed as noted in the rejection the disclosure of Kolberg at ¶ 0130 elaborated upon in the above rejection for at least one organic compound d) selected from monomers, oligomers, polymers, copolymers and block copolymers, especially at least one compound based on acrylic, epoxide and/or urethane, and at least one organic compound having at least one silyl group can also be used here in addition or as an alternative.  In accordance with MPEP §2123 a rejection is over prior art’s broad disclosure instead of merely preferred embodiments or examples because patents are relevant as prior art for all they contain.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804.  A reference is not limited to a preferred embodiment or example. See In re Lamberti, 545 F.2d 747, 750 (CCPA 1976) ("all disclosure of the prior art, including unpreferred embodiments, must be considered").  Also according to KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418-19 (2007) ("[T]he [obviousness] analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.").   
Applicants also argue that neither Kolberg nor Domes disclose a terminal silyl group for a silyl polymer or oligomer.    
In response the Matsuda reference teaches the end silyl group for the oligomer.    
Applicants argue that a substitution from Matsuda with Kohlberg as modified by Domes would not be an obvious substitution because Matsuda has two distinct coating for a first and second layer.  Applicants assert for Matsuda's separate surface treatment liquid (A) including the tetraalkoxysilane substitutes into the theoretical combined coating liquid of Matsuda into the composition of Kolberg/Domes that a person having skill in the art would not be motivated to combine the two separate compositions of Matsuda into a single composition.  Also submitted is that the technical and chemical reasons for this are the fact that Matsuda requires the polymer that may have the terminal silyl groups to be in a separate surface treatment liquid from the tetraalkoxysilane and teaches away from combining the tetraalkoxysilane with the formulations of Domes and/or Kolberg that may include a silylated polymer.  Applicants contend that the first composition of Matsuda, which contains the tetraalkoxysilane but not a silylated polymer, is applied to the metal layer and dried by heating to a temperature of from 60°C to 200°C. See Matsuda at [0063]. Matsuda at [0034], [0071] and [0072] disclosing that the first coating layer is intended to form a coating having good corrosion resistance that is made up of" a complex oxide film (inorganic film)."  Applicants opine that a person of skill in silane chemistry would thus understand that the tetraalkoxysilane in the first coating composition of Matsuda has self-reacted and/or reacted with the silane coupling agents at the heating temperature of from 60°C to 200°C to form this inorganic film, which may be inferred to include silicon oxides arising from the tetraalkoxysilane.  Applicants assert that a person having skill in the art would understand that Matsuda would not achieve this particular coating if a silylated polymer were included, since such a polymer would react with the tetraalkoxysilane and thus the desired inorganic first layer of Matsuda would not form.  Applicants conclude, therefore, a person having ordinary skill in the art would have no reason, based on what is taught in Matsuda, to expect to form a suitable coating layer with desirable properties if a tetraalkoxysilane were combined with a silylated polymer and then heated as suggested by the Office. Applicant notes that the present specification at [0052] discloses that the applied inventive coating composition is cured by heating. 
In response in accordance with MPEP §2146Xl Furthermore, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 
	As far as Applicants opining and speculating on the use of tetraalkoxysilane in forming silicon oxide in Matsuda, Applicants are reminded that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the position of the Office that the arguments provided by the applicant regarding the tetraalkoxysilane in Matsuda producing silicon oxide as opposed to reacting with the acrylic resin must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”. 

For the rejection of Claim 23 Applicants argue that the Nagelskiek reference requires an inorganic filler citing claim 1 of Nagelsdiek and Kolberg explicitly excludes inorganic fillers.    
In response Applicants have not indicated where Kolberg expressly excludes inorganic filler and, in fact, the Kolberg reference never uses the word “exclude”.  Also as indicated above a reference is prior art for its broad teaching and Nagelsdiek although having inorganic filler does not indicate such is required that the other components of Nagelsdiek could not be used without inorganic fillers for the purpose and benefits associated with those components.  Again a secondary reference need not by bodily incorporated into the primary reference.  Also Nagelskiek never uses the word “require”  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH J STACHEL/Primary Examiner, Art Unit 1787